Per Curiam:
It appeared conclusively on the hearing by the testimony of defendant’s president that the corporation is organized under the laws of Oklahoma, is engaged in the retail business in the city of Tulsa in that State and has no other place of business and is not doing business in New York.
Respondents seek to sustain the order on the plea that defendant did not adequately prove the facts hereinabove recited, but they were testified to by defendant’s president as of his own knowledge without any suggestion of an objection to the form of the questions or the answers. There was no cross-examination, and plaintiff did not undertake to offer any proof to the contrary.
Order reversed, with ten dollars costs and motion granted, with ten dollars costs
All concur; present, Guy, Buur and Delehanty, JJ.